      Case 2:18-cv-01010-RAH-WC Document 47 Filed 02/06/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JASMINE JANEAN ANSELY,                       )
As Personal Representative of the            )
Estate of Michael Claude Ansley,             )
Deceased,                                    )
                                             )
      Plaintiff,                             )
                                             )
v.                                           ) CASE NO.: 2:18-cv-01010-RAH
                                             )              (WO)
DEBRA L. SPICER, individually, et al.,       )
                                             )
      Defendants.                            )

                   MEMORANDUM OPINION AND ORDER

      This cause is before the Court on the Plaintiff’s motion to voluntarily dismiss

her complaint without prejudice. (Doc. 43.) Plaintiff requests dismissal on the basis

that the Plaintiff will soon “lack standing to prosecute this matter” as a personal

representative because the underlying estate was filed in an incorrect forum. (Doc.

43.) Presumably, a new estate will be opened in Covington County, Alabama.

Plaintiff does not state under which rule she seeks dismissal. However, since the

Defendants already have filed answers, Plaintiff’s dismissal request only can be

considered under Rule 41(a)(2) of the Federal Rules of Civil Procedure.
      Case 2:18-cv-01010-RAH-WC Document 47 Filed 02/06/20 Page 2 of 7




      Defendant Debra L. Spicer agrees to a dismissal without prejudice, contingent

upon the Plaintiff’s return of all written discovery and documents obtained by

Plaintiff from the Defendants and third parties and the payment of all defense costs

and fees. (Doc. 46.) Defendant Alan Syler also raises no objection to a dismissal

without prejudice, but requests the dismissal be conditioned upon the taxation of

costs against the Plaintiff. (Doc. 45.)

      For good cause shown, the Court will dismiss this matter without prejudice,

but with costs taxed against the Plaintiff. All other requested relief is denied.



I. Legal Standard

      After the filing of an answer or a summary judgment motion, Rule 41 governs

a plaintiff’s ability to voluntarily dismiss an action. See Fed. R. Civ. P. 41(a)(1)-(2).

A district court has broad discretion in determining whether to allow a plaintiff to

voluntary dismiss her claims. Pontenberg v. Boston Scientific Corp., 252 F.3d 1253,

1255 (11th Cir. 2001); McCants v. Ford Motor Co., Inc., 781 F.2d 855, 857 (11th

Cir. 1986). “The basic purpose of Rule 41(a)(2) is to freely permit the plaintiff, with

court approval, to voluntarily dismiss an action so long as no other party will be

prejudiced.” LeCompte v. Mr. Chip, Inc., 528 F.2d 601, 604-05 (5th Cir. 1976). A

motion to voluntary dismiss an action “should be granted unless the defendant will

suffer clear legal prejudice ... as a result.” McCants, 781 F.2d at 856-57 (emphasis
      Case 2:18-cv-01010-RAH-WC Document 47 Filed 02/06/20 Page 3 of 7




added). Clear legal prejudice is determined by asking the “crucial” question of

whether the defendant would lose any substantial right by the dismissal.

Pontenberg, 252 F.3d at 1255-56; Durham v. Florida East Coast Ry. Co., 385 F.2d

366, 368 (5th Cir. 1967). The “mere prospect of a subsequent lawsuit” is insufficient

to demonstrate clear legal prejudice. McCants, 781 F.2d at 857.



II. Discussion

      Having carefully considered the parties’ briefs and other relevant portions of

the record, the Court finds that the Defendants will not suffer clear legal prejudice

upon dismissal of the Plaintiff’s lawsuit without prejudice. Defendant Spicer’s

argument that she would be prejudiced by dismissal because of the time and costs

she already has incurred in defense of this lawsuit is not well taken. The Eleventh

Circuit and other district courts have rejected similar arguments. See, e.g., McCants,

781 F.2d at 856-57; Brown v. ITPE Health & Welfare Fund, No. 2:05-cv-1002-ID,

2006 WL 2711511, at *2 (M.D. Ala. Sept. 21, 2006) (DeMent, J.) (finding no clear

legal prejudice to the defendant and granting the plaintiff’s motion for voluntary

dismissal in one-year old lawsuit, notwithstanding the fact that “the parties ...

engaged in discovery, including the taking of depositions and serving of

interrogatories, that a motion for summary judgment [was] pending, and that a ...

trial date [was] looming”). Simple litigation costs, inconvenience to defendants, and
      Case 2:18-cv-01010-RAH-WC Document 47 Filed 02/06/20 Page 4 of 7




the prospect of a second or subsequent lawsuit do not constitute clear legal prejudice.

McCants, 781 F.2d 855; see also Durham, 385 F.2d 366.

      Defendant Spicer offers no argument that she would suffer the loss of any

substantial right should the case be dismissed without prejudice. Rather, much, if not

all, of the legal work performed in this case is likely “recyclable” in any subsequent

case and, therefore, not compensable. Cadle Co. v. Beury, 242 F.R.D. 695, 700 (S.D.

Ga. 2007). It is well established that an award of fees for purposes of Rule 41 “should

not award such fees when the work involved will prove necessary for the ultimate

resolution of the second-filed action.” Wolf v. Pac Nat’l., N.A., No. 09-21531-CIV,

2010 WL 1462298, at *4 (S.D. Fla. Mar. 18, 2010) (citing Koch v. Hankins, 8 F.3d

650, 652 (9th Cir. 1993) (a defendant is only entitled to recover, as a condition of

dismissal under Rule 41(a)(2), attorneys fees or costs for work which is not useful

in continuing litigation between the parties)); McLaughlin v. Cheshire, 676 F.2d 855,

857 (D.C. Cir. 1982) (same); Cauley v. Wilson, 754 F.2d 769, 773 (7th Cir. 1985)

(same); Zucker v. Katz, 1990 WL 20171, at *2 (S.D.N.Y. 1990) (“Costs for work

product which can be used in a subsequent litigation is not recoverable under Rule

41(d).”); Simeone v. First Bank Nat’l Ass’n, 125 F.R.D. 150, 155 (D. Minn. 1989)

(“A defendant making a motion for an award of costs pursuant to Rule 41(d) is not

entitled to reimbursement for expenses incurred in preparing work product that will

be useful in the continuing litigation.”)).
      Case 2:18-cv-01010-RAH-WC Document 47 Filed 02/06/20 Page 5 of 7




      Legal work would not be recyclable if the Court was to order the Plaintiff to

return all discovery as Defendant Spicer requests.         Honoring such a request

undoubtedly would result in the duplicity of legal work and therefore unnecessary

costs. Where a subsequent similar suit between the parties is contemplated, expenses

awarded might be limited to those incurred in discovering information and

researching and pressing legal arguments that will not be useful in the later suit. See

Germain v. Semco Service Machine Co., 79 F.R.D. 85, 87 (S.D.N.Y. 1978). Here,

Defendant Spicer has pointed the Court to no legal work or expense that would not

be useable in any subsequent litigation between the parties.

      Rather, Defendant Spicer appears to seek a windfall based on Plaintiff’s

technical misstep in filing the estate in an incorrect forum. Such a result would be

inequitable at best. See McCants, 781 F.2d at 857 (“[T]he district court must exercise

its broad equitable discretion under Rule 41(a)(2) to weigh the relevant equities and

do justice between the parties in each case, imposing such costs and attaching such

conditions to the dismissal as are deemed appropriate.”). Therefore, the Court finds

that voluntary dismissal of this action without prejudice and without Defendant

Spicer’s requested contingencies is appropriate.

      Defendant Syler additionally has conditioned his non-opposition to Plaintiff's

motion for dismissal on the Court's taxing of costs against Plaintiff. Defendant Syler

has not provided any argument as to why costs should be taxed against Plaintiff as a
       Case 2:18-cv-01010-RAH-WC Document 47 Filed 02/06/20 Page 6 of 7




condition of dismissal in this action. However, the case docket reflects that this

action has been pending for over a year and discovery and limited motion practice

has taken place.

       “The purpose of awarding costs under Rule 41(a)(2) is twofold: to fully

compensate the defendant for reasonable expenses incurred before dismissal and to

deter vexatious litigation.” Bishop v. West American Inc. Co., 95 F.R.D. 494, 495

(N.D. Ga. 1982) (citation omitted). “(I)n ruling on motions for voluntary dismissals,

the district court should impose only those conditions which will alleviate the harm

caused to the defendant.” LeCompte, 528 F.2d at 604-05 (emphasis added).

       Because the Plaintiff’s Motion to Dismiss is being granted pursuant to Rule

41(a)(2), and the Defendants are the prevailing party, it is within this Court's

discretion to condition the dismissal of this action on an award of costs. Accordingly,

for the reasons stated above, including consideration of the course, nature, and length

of time that this action has been pending, and in order to “do justice between the

parties,” McCants, 781 F.2d at 857, the Court finds that it is appropriate to condition

the dismissal without prejudice upon the Plaintiff's payment of taxable costs.


III.   Conclusion

Accordingly, it is ORDERED that:

       1. Plaintiff's Motion to Dismiss (Doc. 43) is GRANTED.

       2. This action is DISMISSED without prejudice.
     Case 2:18-cv-01010-RAH-WC Document 47 Filed 02/06/20 Page 7 of 7




      3. Costs are taxed against the Plaintiff.

A separate Final Judgment will be entered in accordance with this Memorandum

Opinion and Order.

      DONE, this 6th day of February, 2020.


                                       /s/ R. Austin Huffaker, Jr.
                                R. AUSTIN HUFFAKER, JR.
                                UNITED STATES DISTRICT JUDGE
